Citation Nr: 0805881	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of thyroid lobectomy and isthmusectomy 
(claimed as partial removal of thyroid).

2.  Entitlement to service connection for a heart condition, 
to include as secondary to residuals of thyroid lobectomy and 
isthmusectomy.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1970 to 
December 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which granted service connection for residuals of 
thyroid lobectomy and isthmusectomy assigning a 10 percent 
evaluation effective March 19, 2003, and denied service 
connection for heart condition.  


FINDINGS OF FACT

1.  The veteran's residuals of thyroid lobectomy and 
isthmusectomy are manifested by symptoms of fatigue and 
require continuous medication to control.

2.  In a signed statement received by the RO in April 2007, 
and subsequently forwarded to the Board prior to the 
promulgation of a decision, the veteran indicated that he 
wished to withdraw his appeal with respect to the service 
connection claim for a heart condition secondary to the 
thyroid condition.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of thyroid lobectomy and isthmusectomy 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2007).

2.  Because the appellant has withdrawn his appeal with 
respect to the service connection claim for a heart condition 
secondary to the thyroid condition, the Board does not have 
jurisdiction to consider the claim and it must be dismissed. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice regarding his 
initial rating claim in January 2005, August 2005, and March 
2006, subsequent to the initial adjudication granting service 
connection.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in November 2006 and June 2007 
supplemental statements of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

The VCAA notices did not discuss the criteria for an 
increased rating, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that all notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication as VA has obtained all 
relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claim.  Id., Vazquez-Flores, slip op. at 12.  Specifically, a 
review of the veteran's statements received in January 2005 
shows the veteran discussed the relevant criteria for 
receiving a higher rating for hypothyroidism.  This action 
indicates actual knowledge of the right to submit additional 
evidence and of the availability of additional process.  As 
both actual knowledge of the veteran's procedural rights, and 
the evidence necessary to substantiate the claim, have been 
demonstrated and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the hypothyroidism disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for residuals of thyroid 
lobectomy and isthmusectomy in March 2004 assigning a 10 
percent evaluation effective March 19, 2003.  The veteran 
appeals this action.  He essentially asserts that rather than 
meeting the schedular requirements for an increased rating, 
he is entitled to an extraschedular rating.  Specifically, he 
contends that his hypothyroidism medication prevents him from 
flying in his civilian job as a pilot.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's residuals of thyroid lobectomy and 
isthmusectomy are rated under 38 C.F.R. § 4.119, Diagnostic 
Code 7903.  A 10 percent rating is warranted for 
hypothyroidism manifested by fatigability, or continuous 
medication required for control of symptoms.  A 30 percent 
rating is warranted for fatigability, constipation, and 
mental sluggishness.  A 60 percent rating requires muscular 
weakness, mental disturbance, and weight gain.  A 100 percent 
rating is warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia, and sleepiness. 
38 C.F.R. § 4.119, DC 7903.

The medical evidence of record does not demonstrate that the 
next higher 30 percent rating is warranted for 
hyperthyroidism.  

A December 2003 VA examination report shows the veteran 
complained of some fatigue but did not describe any other 
specific complaints of hypothyroidism at that time.  The 
examiner noted that the veteran was on thyroid replacement 
and that it appeared the thyroid condition was in clinical 
remission.  

An October 2005 VA examination report shows the veteran 
indicated he felt his thyroid condition had worsened.  He 
reported that his greatest symptom was fatigue.  He also 
reported that his weight was creeping up unrelated to his 
level of activity and that his memory was not as good as it 
used to be.  He denied episodes of acute confusion or 
disorientation.  Objective findings noted a weight increase 
of approximately one pound from February 2005 to April 2005 
and then a three pound loss from April 2005 to October 2005.  

A May 2007 VA examination report shows the veteran complained 
of overall muscle weakness, cold and heat intolerance, and 
complaints of constipation, which he related to a poor diet.  
On physical evaluation, there was no evidence of muscle 
wasting or atrophy in the upper or lower extremities, and no 
evidence of weakness.  There was no evidence of enlargement 
of the thyroid; cardiac evaluation was within normal limits; 
and there was no evidence of active thyroid disease at that 
time.  Temperature was cool on the hands and feet compared to 
the rest of the body.

The objective medical evidence does not show constipation or 
mental sluggishness, muscular weakness, any significant 
weight gain, cold intolerance, or cardiovascular involvement 
associated with the veteran's hypothyroidism.  Although the 
medical findings show the veteran had cold hands and feet 
this is not the same as a finding of cold intolerance.  The 
veteran's complaints of constipation he acknowledged as 
related to his diet.  The predominant symptoms are fatigue 
and a medication requirement, which more closely approximate 
the criteria for a 10 percent rating under Diagnostic Code 
7903.  Also, since there is no cardiovascular involvement a 
rating under the other diagnostic code for rating 
hyperthyroidism (Diagnostic Code 7900) is inapplicable.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
evidence shows no distinct periods of time, since the rating 
became effective on March 19, 2003, during which the 
residuals of thyroid lobectomy and isthmusectomy warranted a 
higher rating.  Thus, staged ratings are not in order.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 38 
C.F.R. § 4.1.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder. 38 C.F.R. § 3.321(b).  However, 
the record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability. The disability has not 
required frequent hospitalizations.  In fact, it does not 
appear that the veteran has ever been hospitalized for 
treatment of hypothyroidism subsequent to service.  

With respect to whether there is evidence of marked 
interference with employment, the veteran argues that the 
medication he takes for his hypothyroidism affects his job as 
a pilot in that it prevents him from flying.  He submitted a 
letter from his employer that because of his history of 
benign premature ventricular contractions, operation of an 
aircraft was prohibited at any time new symptoms or adverse 
changes occurred or any time medication and/or treatment was 
required.  Two VA medical opinions dated in June 2006 and 
October 2006 also show that high doses of thyroid medication 
can increase symptomatic premature ventricular contractions.  
Even though there is evidence that the veteran's thyroid 
medication is related to his inability to fly, the medical 
evidence demonstrates that a secondary disability, premature 
ventricular contractions, is the direct cause of his 
inability to fly aircraft.  As noted, the medical evidence 
shows that there is no cardiovascular involvement regarding 
the hypothyroidism and that the main symptom involves 
weakness, as well as the need for medication.  The evidence 
does not show a direct relationship between the veteran's 
hypothyroidism and his ability to fly an aircraft.  To the 
extent that the hypothyroidism affects the veteran's 
employability, the Board notes that the assignment of a 10 
percent rating contemplates a degree of industrial 
impairment, and there is no reason to believe that the rating 
schedule does not adequately compensate the veteran for the 
impairment. 

The Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted. See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).

The preponderance of the evidence is against an initial 
rating in excess of 10 percent for residuals of thyroid 
lobectomy and isthmusectomy; and there is no doubt to be 
resolved.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Withdrawn issue

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn this appeal as to the claim of 
service connection for a heart condition secondary to a 
thyroid condition.  Therefore, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to this issue.  Accordingly, the Board does not have 
jurisdiction and dismissal of the issue of service connection 
for a heart condition secondary to a thyroid condition is 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of thyroid lobectomy and isthmusectomy (claimed 
as partial removal of thyroid) is denied.

The appeal with respect to the claim for entitlement to 
service connection for a heart condition, to include as 
secondary to residuals of thyroid lobectomy and isthmusectomy 
is dismissed.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


